Citation Nr: 1733309	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating since September 2, 2009 for pterygium, right eye.


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1981 to March 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Oakland, California, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Veteran underwent a VA-sponsored eye examination, which in part addressed the right-eye pterygium rating now under review. For those claims where the substantive appeal was received prior to February 2, 2013, the receipt of additional evidence that has not been reviewed by the RO prior to Board review must be remanded for the issuance of a Supplemental Statement of the Case, absent a waiver of the review by the Veteran. The Veteran's substantive appeal was received in November 2011, without a waiver of RO review. 

The appeal is therefore REMANDED for the following: 


Issue a Supplemental Statement of the Case to the Veteran and conduct any further appellate proceedings. Return the case to the Board if the issue is not resolved to the Veteran's satisfaction. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


